SULLIVAN, J.
1. Since Act. Cong. June 18, 1910, Section 7 (U. S. Comp. St. Section 8563) placed telegraph companies under exclusive jurisdiction of interstate Commerce Commission and authorized them to file tariff rates, agreement of person in charge of telegraph office to notify sender of non-delivery of message before 4 p. m. of day of receipt held not enforceable, in view of stipulation on back thereof that no employe was authorized to vary terms and conditions of transmission of messages.
2. Telegraph company held not negligent in non-delivery of message where non-delivery was due to plaintiff’s absence from place of address.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.